Title: From James Madison to Henry Tazewell, 25 September 1795
From: Madison, James
To: Tazewell, Henry


Dear SirOrange Sepr. 25. 1795
I am very sorry to find by your favor of the 30th. Ult: that we are disappointed of the pleasure of welcoming you to the upper Country; more particularly as the disappointment has been the effect of a spell of sickness. I hope that such a penalty for your delay in undertaking the visit, will be kept in mind, as a motive for greater promptatude, the next season. I shall ⟨a⟩ttend to your orders with respect to the Encycloped⟨ie.⟩ We are much in debt for your polite invitations with regard to the course of our journey to Philada.; but there are insuperable obstacles to an acceptance of them. The pleasure of seeing you, therefore, must wait for our junction in December at that place.
Jay’s Treaty cannot appear to you in a worse light than it does to me. Had it been laid before the public, or even before the Senat⟨e⟩ 12 months ago, or at any prior period, as an Ultimatum to be proposed to or accepted from G. B. I can not believe the project would have found an advocate. It is indeed so full of shameful concessions, of mock reciprocities, and of party artifices, that no other circumstances than the peculiar ones which mark our present political situation, could screen it from universal execration. Even these circumstances do not rescue it from the open protests of a great majority, and the secret disapprobation of three fourths of the residue. What seems most wonderful is that New England, which seems to be palpably & certainly sacrificed by the Treaty, should, with all their sagacity & prudence, be most lulled into acquiescence. It is a signal proof of the dexterity with which a knot of partizans, play their game in that quarter; and gives notice of the length to which a spirit of party &c may carry men beyond their original principles, & even agst. their interests. The question you discuss as to the effect of the suspension of the 12 art: on all the rest, except the 10 first, is a very interesting one. It seems clear that the 12 & the rest were mutual conditions, and that the latter ought to follow the fate of the former. As the suspension also is different from a rejection, and if to have a different effect, ⟨to⟩ be defined in the new article to be added, it would seem of course that the Treaty ought to return to the Senate before it can be put in force. Yet it is pretty clear that the Senate have framed their resolution, with a view if possible to prevent such a return. And if a suspending article should be agreed to in the very words they use in their advice, & the Treaty be then proclaimed as a law, I do not see how it could be said not to be the act of the P. by & with the advice & consent of the Senate. In any event however the Treaty must return to the Senate; or the effect of the suspending article on the latter part of the Treaty be left open to fair construction.
I have no late information from Philada. than occurs in the Newspapers. The Report is that Mr. R’s resignation & trip to R: Island are not the result of arrangement, but of collision with the P. By the time you get this, you will probably know more of the matter than I am now possessed of. Offer my best regards to the Bishop, & accept them yourself.
Js. Madison Jr
